I concur in the judgment in case number 3487 reversing and vacating the judgment of the Common Pleas Court in case number 108161 and rendering final judgment for defendants-appellants dismissing the plaintiffs' third substituted amended petition filed on April 18, 1964. I also concur in the judgment in case number 3486 reversing and vacating the judgment of the Common Pleas Court in case number 115800 and remanding that cause to the Common Pleas Court for new trial.
YOUNGER and GUERNSEY, JJ., of the Third Appellate District, and GRAY, J., of the Fourth Appellate District, sitting by designation in the Second Appellate District. *Page 26